DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/805,198 filed February 13th, 2019).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29th, 2020 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “PU0” and “PU1” [Figures 1A and 1B – See Paragraph 35].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The disclosure is objected to because of the following informalities:
a) In Paragraph 35 lines 3 – 6, the “PU” reference characters need to have their subscripts / identifiers to match this given in Figures 1A and 1B.
b) In Paragraph 37 line 1, the acronym “AVMP” should read as - -AMVP- - and should be defined upon first use.
Appropriate correction is required.

Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide the citation and a copy of any publication of:
1) An HEVC Specification [Paragraph 31 line 6 – 8] “HEVC WD” from phenix.int-evry.fr/jct/doc_end_user/documents/14_Vienna/wg11/JCTVC-N1003-v1.zip
2) In Paragraph 49 lines 9 – 10, the “HEVC standard, per VTM3.0”
3) In Paragraph 50 line 1, the HEVC standard per “VTM4.0”

The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant's first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.
This requirement is an attachment of the enclosed Office action.  A complete response to the enclosed Office action must include a complete response to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action, which is 3 months.

Claim Objections
Claims 1 – 30 are objected to because of the following informalities:
Regarding claim 1, the “N being an integer” should read as --N being a positive integer-- so the claim is commensurate with the scope of the Specification as only positive values of N are given and no written description of zero or positive values are given.
Regarding claims 23, 28, and 29, see claim 1 for similar reasoning regarding the similar apparatus, functional, and program claimed performing the steps of claim 1 and thus are similarly Objected.
Regarding claims 2 – 7, 9 – 10, 12 – 22, 24 – 27, and 30, the dependent claims do not cure the deficiencies of their respective independent claim and thus are similarly Objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 6, 18, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "closest distance" in claim 5 is a relative term which renders the claim indefinite.  The term "closest distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim does not define what the distance is in comparison to or how to compute the claimed distance.
Regarding claim 6, the dependent claim does not cure the deficiencies of claim 5 from which is depends and thus is similarly Rejected.

Regarding claim 18, the metes and bounds of the “a respective one of” is Indefinite as the language does not provide any correspondence for the elements in the list to have (e.g. a relationship to the current block and its options).

Claim limitations:
“means for determining that a current block of video data is to be predicted using intra-block copy (IBC) mode” [Claim 28];

“means for generating a prediction block for the current block using one or more of the N reference units according to IBC mode” [Claim 28]; and
“means for coding the current block using the prediction block” [Claim 28]
 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive.  Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no clear or explicit correspondence between the “means for” functions recited and the corresponding structure in the Specification (software embodiments are possible in Specification Paragraph 208).  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 16, the claim introduces “available” and “non-available” blocks for reference units, but it is unclear how the limitation further limits since the independent claim would ordinarily (presuming the claim is enabled) select available blocks / units.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding claim 28, the claim has Indefinite “means for” recitations with no clear corresponding structure provided in the Specification as the “means for” thus in considering the scope of the claim in light of the Specification Paragraph 208 – 210 allow for software per se implementations which does not fall into one of the four statutory categories and further include transitory embodiments encompassing signals or carrier waves which are non-statutory subject matter.
Regarding claim 29, the claimed “computer readable storage medium” in view of Specification Paragraphs 208 – 210 encompasses transitory embodiments encompassing signals or carrier waves which are non-statutory subject matter.
Regarding claim 30, the dependent claim does not cure the deficiencies of independent claim 29 and thus is similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, et al. (US Patent #10,397,588 B2 referred to as “Chuang” throughout), and further in view of Xu, et al. (US PG PUB 2021/0274202 A1 referred to as “Xu” throughout in which citations will come from the US PB PUG rather than applicable priority documents (e.g. PCT/CN2019/074598)).
Regarding claim 1, see claim 23 which is the apparatus performing the steps of the claimed method.
Regarding claim 3, see claim 24 which is the apparatus performing the steps of the claimed method.
Regarding claim 4, see claim 25 which is the apparatus performing the steps of the claimed method.

Regarding claim 28, see claim 23 which is the apparatus as the corresponding structure performing the steps of the claimed functions.
Regarding claim 29, see claim 23 which is the apparatus performing the steps of the claimed program.

Regarding claim 2, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches wherein determining the up to N reference units comprises determining the N reference units as corresponding to up to N most recently coded reference units preceding the current block in coding order [Chuang Figures 1 and 3 (see at least reference character 310 and it’s corresponding row), 5 – 6 
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 5, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches wherein determining the up to N reference units comprises determining the up to N reference units having a closest distance to the current block [Chuang Figures 3 – 6 (see the cache line numbering and the available blocks including reference characters 510 and 610) as well as Column 3 lines 28 – 39 (ladder structure enforcing distance requirement), Column 4 lines 20 – 58 (distance based on line numbers in the cache / buffer size), Column 7 line 48 – Column 8 line 19 and Column 8 line 33 – Column 9 line 37 (re-using data sharing the cache lines in which the distance in memory from the current block is used to determine a closest distance or alternatively “data geometry relationship” is an obvious variant of the claimed “distance”); Xu Figures 2 and 4 – 6 (neighboring CTU / block used for reference to current block) as well as Paragraphs 83 – 84 (current CU and available CTUs for IntraBC), 134 – 139 (neighboring block used for IntraBC), Paragraphs 353 – 360 (buffer by scan order and up to a limited number of 
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 6, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches wherein the closest distance comprises a distance less than or equal to a threshold distance from a position of the current block [Chuang Figures 3 – 6 (see the cache line numbering and the available blocks including reference characters 510 and 610) as well as Column 4 lines 20 – 58 (distance based on line numbers in the cache / buffer size and adaptive thresholds on number of reference blocks to use based on cache line distance), Column 7 line 48 – Column 8 line 19 (threshold check used for flush to clear / replace cache lines thus a function of distance rendering obvious the claim limitation) and Column 8 line 33 – Column 9 line 37 (re-using data sharing the cache lines in which the distance in memory from the current block is used to determine a closest distance); Xu Figures 2 and 4 – 6 (neighboring CTU / block used for reference to current block) as well as Paragraphs 83 – 84 (current CU and available CTUs for IntraBC), 134 – 139 (neighboring block used for IntraBC), Paragraphs 353 – 360 (buffer by scan order and up to a limited number of previous blocks thus rendering obvious the comparison claimed), 893 – 903, 931 – 947 (buffer design considerations for N reference blocks enumerated as part of the method of Figure 6), and 985 – 993 (pixel distance consideration in buffer size decisions thus rendering obvious the use of thresholds on distance)].
Please see claim 1 for the motivation to combine Chuang and Xu.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches determining a value for N according to a size of a virtual pipeline data unit (VPDU) for the video data [Chuang Figures 7 – 10 as well as Column 9 lines 39 – 60 (pipelining considerations for processing in the IntraBC mode); Xu Figure 6 as well as Paragraphs 150 – 172 (buffer size / number of blocks to store for IntraBC corresponds to the VPDU size), 180 – 186, 211 – 223 (examples and using previous blocks for buffer size considerations), 392 (IUBC buffer size affects number of reference blocks to use as understood to one of ordinary skill in the art in view of at least Xu Paragraphs 924 – 940), 489 – 493, 924 – 931 (VPDU size used to select current buffer size with buffer size related to number of blocks), 950 – 956 and 985 – 993 (block size related to various buffer sizes including VPDU)].
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 8, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches determining the value for N comprises, when the size of the VPDU is 32x32, determining the value for N as being equal to 15 [See claim 7 above for citations and additionally Xu Paragraphs 163 – 172 (m = 16 renders obvious the selection of N = 15 as m includes the current block thus N = m – 1 reference blocks (or L in Xu) are in the pipeline rendering obvious the selection of N based on the VPDU size), Paragraphs 433 – 450 (various L / reference block selections based on VPDU size where Paragraph 439 provides formulas in which substitution of values would be obvious to one of ordinary skill in the art), 480 – 487 
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 9, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches further comprising determining a value for N according to a size of a coding tree unit (CTU) for the video data [Chuang Figures 3 – 6 as well as Column 3 lines 28 – 39 (limited range based on region used and CTU size) and Column 8 line 44 – Column 9 line 37 (selection of number of CTUs to store in the cache as a function of the cache size rendering obvious the pending limitation); Xu Figures 1 and 4 – 6 as well as Paragraphs 163 – 172, 439 – 453 (various examples of the relationship between CTU size used and the buffer size / number of reference blocks / units to use), 488 – 491 (CTU size considerations for buffer management for reference units in IntraBC), 524 – 533 (VPDU / buffer sizes used for IntraBC function of reference CTU size permitted), 943 – 953 (buffer size a function of CTU size), 987 – 993 (number of blocks used in the buffer for reference affected by CTU size selected)].
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 10, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches further comprising determining a value for N as a fixed value [Chuang Figures 3 – 6 as well as Column 7 
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 11, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches wherein the value for N comprises one of 1, 2, or 3 [See claims 7, 8 and 10 for citations (where if N is up to 15 then the claim is a selection form a finite number of possibilities (KSR Rationale (E) applies)) and additionally Xu Paragraphs 83 – 85 and 353 – 360 (up to 3 previous CTUs used thus rendering obvious N = 1, 2, or 3)].
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 12, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
further comprising coding a value for N as a syntax element [Xu Paragraph 162 – 172 (signaling parameters), 420 – 427, 477 – 484 (buffer size and parameters to set the number of reference units obvious variants / included in the “IBC related syntax” teachings), 924 – 940 (signaling “L” parameters and other information for buffer size / reference units to use) in combination with 961 – 966 (placing the information into the bitstream) and 1059].
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 13, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches wherein the syntax element forms part of at least one of a sequence parameter set (SPS), a picture parameter set (PPS), a video parameter set (VPS), a slice header, a coding tree unit header, or a coding unit header [See claim 12 for citations of the use of syntax elements and see at least Xu Paragraphs 162 – 172 (signaling parameters in VPS/SPS/PPS / headers for IntraBC), 216 – 223 (initializing buffer for IntraBC), 334 – 352 (PPS / SPS / VPS / header containing syntax information for the buffer size / number of reference units to use in IntraBC) and 420 – 427].
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 14, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
wherein determining the up to N reference units comprises determining the up to N reference units within a slice including the current block, the N reference units excluding reference units outside of the slice [Chuang Figures 1 and 3 (see at least reference character 310 and it’s corresponding row as an obvious variant of being in the same slice), 5 – 6, and 12 – 13 as well as Column 2 lines 13 – 51 (restricting IntraBC (as shown in the figure) rendering obvious the use available / unavailable blocks), Column 3 lines 28 – 40, and Column 8 line 15 – Column 9 line 26 (memory arrangement with slice type consideration as the change in slice type affects the reference units (reference units are of the same slice type)); Xu Figures 2 – 6 as well as Paragraphs 64 – 73 (rows with available blocks in the slice and excluding those unavailable outside of the current slice), 146 – 149 (not using references outside of the slice), 162 – 172, 353 – 375 (marking availability in the buffer where in Paragraph 350 indicates the threshold / number of reference units permitted for the current slice), 477 – 484 (reference units in the buffer are from the same slice) and 924 – 940 (using the current row within the current slice to populate memory / cache in coding order)].
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 15, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches wherein determining the up to N reference units comprises determining the up to N reference units within a tile including the current block, the N reference units excluding reference units outside of the tile [Chuang Figures 1 and 3 (see at least reference character 310 and it’s corresponding row as an obvious variant of being in the same slice / tile), 5 – 6, and 12 – 13 as well as Column 2 lines 13 – 51 (restricting 
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 16, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches wherein determining the up to N reference units comprises determining the up to N reference units as being available reference units, the N reference units excluding blocks that are not available [See claims 14 – 15 as well where outside of the slice / tile are obvious variants of the pending limitation and additionally Chuang Figures 1 and 3 (see at least reference character 310 and it’s corresponding row as an obvious variant of being available or not), 5 – 6, and 12 – 13 as well as Column 2 lines 13 – 51 (restricting IntraBC (as shown in the figure) rendering obvious the use available / unavailable blocks), Column 3 lines 28 – 40, and Column 8 line 15 – Column 9 line 26 (memory arrangement with considerations of available regions (e.g. in the same slice)); Xu Figures 2 – 6 as well as Paragraphs 64 – 73 (rows with available blocks in the slice and excluding those unavailable (e.g. not processed yet)), 146 – 149 (not using references unavailable), 162 – 172, 353 – 375 (marking availability in the buffer with 
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 17, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches wherein the current block comprises one of a coding tree unit (CTU), a coding unit (CU), a video block, or a group of pixel samples [See claim 25 and additionally as the CU of claim 25 meets the limitations of the pending claim and additionally Chuang Figures 1, 3, and 12 – 13 (in Figure 1 a current CU using IntraBC) as well as Column 1 line 25 – Column 2 line 12 (CU / CTU predicted), Column 4 lines 1 – 19, and Column 8 line 20 – Column 9 line 25 (predict IntraBC information for a current CU)].
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 18, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches wherein each of the up to N reference units comprises a respective one of a coding tree unit (CTU), a coding unit (CU), a video block, or a group of pixel samples [See claim 25 and additionally as the CTU of claim 25 meets the limitations of the pending claim and additionally Chuang Figures 1, 3, and 12 – 13 (in Figure 1 using IntraBC with reference CTUs) as well as Column 1 line 25 – Column 2 line 12 (CTU used 
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 19, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches
wherein generating the prediction block comprises [See claim 1 or 23 “generate a prediction block” limitation for citations]:
determining a motion vector for the current block that refers to a reference block within the up to N reference units, the current block being within a current picture and the up to N reference units being within the current picture [Chuang Figures 1 – 3 (intra block copy to generate prediction information for a current block) and 12 – 13 as well as Column 2 lines 5 – 62 (IntraBC to generate prediction for the current block for block vector to signify reusing the same motion vector), Column 4 lines 44 – 58 (IntraBC to reuse previously determined motion vector from a particular reference block), Column 6 lines 48 – 61 (deriving PUs from neighboring / reference blocks), and Column 12 lines 15 – 54 (derivation motion vector information for IntraBC prediction using reference blocks); Xu Figures 1 – 6 (Figures 2 – 4 show reference blocks used for IntraBC prediction) as well as Paragraphs 62 – 67 (determining motion information in IntraBC – to combine with processes in Chuang), 74 – 85 (motion / block vector in IntraBC determined from within the restricted range of N reference units / blocks in the buffer), 553 – 566, 612 – 625 (processes to derive prediction information for current block in IntraBC mode), 831 – 842, 893 – 912 and 924 – 940 (generating IntraBC prediction using a particular number of reference samples)]; and
generating the prediction block using the motion vector [Chuang Figures 4 – 5 (motion compensation / estimation processes with IntraBC included) as well as Column 1 line 55 – Column 2 line 33 (IntraBC to generate predictions for the current block / prediction block to use based on derived motion 
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 20, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches further comprising coding the motion vector [see claim 19 for citations regarding determining the motion vector using IntraBC and additionally Xu Figure 1 – 6 as well as Paragraphs 62 – 67 (coding MVs determined using either differential coding (delta values or MVDs) or coding the components of the MV), 553 – 567 (coding a MV), 667 – 685 (coding MVs determined using IntraBC), and 831 – 865 (encoding / decoding processes for a motion vector determined in IntraBC mode)].
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 21, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.

wherein coding the current block comprises: decoding a residual block for the current block [See next limitation for citations]; and adding samples of the prediction block to samples of the residual block to decode the current block [Chuang Figures 3 – 4 and 12 – 13 (methods which encode / decode the intra block copy data) as well as Column 7 lines 1 – 28 (see the use of encoding / decoding the IntraBC mode rendering obvious the pending limitation – Combine with column 9 regarding residual treatment), Column 9 lines 39 – 60 (adding the residual to reconstruct the block / CU as would be obvious to one of ordinary skill in the art as part of the decoding process) and Column 12 lines 15 – 54 (encoding / decoding methods for IntraBC describing the information coded for use to apply IntraBC / motion compensation); Xu Figures 3 – 6 (method to encode / decode in IntraBC with motion information to encode/decode), 10 (coding loop where decoding is the obvious inverse of encoding to one of ordinary skill in the art as well as the “Reconstruction” step showing addition of the residual to the prediction unit / predicted current block), and 17 (general encoding / decoding process) as well as Paragraphs 67 – 68 (forming residual by subtraction to reconstruct by addition), 134 – 139 (encoding / decoding in IntraBC mode done), 488 – 493 (reconstruction of blocks with error / residual information – obvious inverse of processes in at least Paragraphs 67 – 68)), 960 – 966 (encoder / decoder for the IntraBC techniques), 999 (decoder faithful inverse of the encoding process to one of ordinary skill in the art), 1020 – 1038 (reconstruction of samples in a decoder – See Figure 10 for reconstruction which includes an addition step), 1059 (error residuals for encoding / decoding)].
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 22, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.

wherein coding the current block comprises: subtracting samples of the prediction block from samples of the current block to form a residual block [See next limitation for citations]; and
encoding the residual block to encode the current block [Chuang Figures 3 – 4 and 12 – 13 (methods which encode / decode the intra block copy data) as well as Column 3 lines 19 – 39 (using context bin rendering obvious the use of CABC and other context coding techniques for encoding), Column 7 lines 1 – 28 (see the use of encoding / decoding the IntraBC mode rendering obvious the pending limitation), Column 9 lines 39 – 60 (subtracting the prediction from the original / current block to form the residual in coding process would be obvious to one of ordinary skill in the art as part of the encoding process) and Column 12 lines 15 – 54 (encoding / decoding methods for IntraBC describing the information coded for use to apply IntraBC / motion compensation); Xu Figures 3 – 6 (method to encode / decode in IntraBC with motion information to encode/decode) 10 (coding loop and decoder where the inverse entropy coding step is taken as input render obvious the encoding performing entropy encoding (e.g. using CABC tables)), and 17 as well as Paragraphs 67 – 68 (forming residual by subtraction to then encode with transforms, quantization, and entropy encoding (e.g. CABAC)), 134 – 139 (encoding / decoding in IntraBC mode done), 488 – 493 (coding/decoding IntraBC situations such as in Figures 4 – 5), 497 – 502, 893 – 915 (coding intra block copy information), 920 – 940 (similar to Paragraphs 893 – 915 with more consideration on the number of reference blocks / units to consider), 960 – 966 (encoder / decoder for the IntraBC techniques), 1059 (error residuals for encoding / decoding)].
Please see claim 1 for the motivation to combine Chuang and Xu.

Regarding claim 23, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.

a memory configured to store video data [Chuang Figures 3 – 6 (see at least reference characters 310, 430, 440, and 530) as well as Column 6 line 62 – Column 7 line 42 (cache / buffer / memory storage used for data for IntraBC (intra block copy)) and Column 8 lines 20 – 67 (cache / memory arrangement for IntraBC)]; and
one or more processors implemented in circuitry [Chuang Figures 4 – 6 as well as Column 9 lines 26 – 37 (processor to interface with cache / memory) and Column 11 lines 14 – 58 (37 (implementations including processor based implementations including hardware / circuit based implementation)] and configured to:
determine that a current block of a current picture of video data is to be predicted using intra-block copy (IBC) mode [Chuang Figures 4 – 6 (memory to perform IntraBC) and 12 – 13 (methods) as well as Column 6 lines 13 – 40 (buffer usage for IntraBC), Column 6 line 62 – Column 7 line 42 (see #2 when IntraBC is used), Column 8 lines 20 – 67 (IntraBC and Inter prediction relationships), and Column 10 lines 15 – 54 (methods for using IntraBC); Xu Figures 6, 18 – 19 and 25 (method to determine using intra block copy) as well as Paragraphs 67 – 71, 74 – 79 (conditions to code a block in IBC (intra block copy) / CPR (current picture referencing), and 134 – 139];
determine up to N reference units that are available for use as reference to predict the current block using IBC mode, N being an integer value less than a total number of previously coded reference units of the current picture [Chuang Figures 3 – 6 (see cache lines used for up to N reference units available where Figure 3 shows explicit blocks / units including reference character 310)) as well as Column 7 lines 1 – 28 (see #3 in particular to populate for IntraBC mode usage), Column 7 line 53 – Column 8 line 19 (allocation of the cache with parameters to determine the size of the cache through signaled parameters – to combine with Xu), Column 9 line 44 – Column 9 line 37 (reuse of cache elements and signaling cache size / rows to use / reference elements used); Xu Figures 2 – 4 and 6 as well as Paragraphs 67 – 71, 74 – 79, 134 – 139, 893 – 906 (sample / blocks to use, buffer sizes, and 
generate a prediction block for the current block using one or more of the N reference units according to IBC mode [Chuang Figures 1 – 3 (intra block copy to generate prediction information for a current block) as well as Column 1 line 55 – Column 2 line 33 (IntraBC to generate predictions for the current block / prediction block to use based on derived motion information), Column 6 lines 48 – 61 (deriving PUs from neighboring / reference blocks), and Column 12 lines 15 – 54 (derivation of information for IntraBC prediction using reference blocks); Xu Figures 1 – 6 (Figures 2 – 4 show reference blocks used for IntraBC prediction) as well as Paragraphs 553 – 566, 612 – 625 (processes to derive prediction information for current block in IntraBC mode), 831 – 842, 893 – 912 and 924 – 940 (generating IntraBC prediction using a particular number of reference samples)]; and
code the current block using the prediction block [Chuang Figures 3 – 4 and 12 – 13 (methods which encode / decode the intra block copy data) as well as Column 7 lines 1 – 28 (see the use of encoding / decoding the IntraBC mode rendering obvious the pending limitation), and Column 12 lines 15 – 54 (encoding / decoding methods for IntraBC describing the information coded for use to apply IntraBC / motion compensation); Xu Figures 3 – 6 (method to encode / decode in IntraBC with motion information to encode/decode) and 10 (coding loop) as well as Paragraphs 134 – 139 (encoding / decoding in IntraBC mode done), 488 – 493 (coding/decoding IntraBC situations such as in Figures 4 – 5), 497 – 502, 893 – 915 (coding intra block copy information), and 920 – 940 (similar to Paragraphs 893 – 915 with more consideration on the number of reference blocks / units to consider)].
The motivation to combine Xu with Chuang is to combine features in the same / related field of invention of “video coding and decoding” [Xu Paragraph 2] in order to improve bandwidth usage and improve memory usage for intra block copy mode usage [Xu Paragraphs 3 – 4 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Chuang and Xu which will be used throughout the Rejection.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches wherein the one or more processors are configured to [See claim 23 for citations regarding the “processor” limitation] determine the up to N reference units as corresponding to up to N most recently coded reference units preceding the current block in coding order that are also within a row of the current picture including the current block and excluding reference units outside of the row including the current block [Chuang Figures 1 and 3 (see at least reference character 310 and it’s corresponding row), 5 – 6 (subfigures included as a cache line memory renders obvious the claim limitation (e.g. cache line 0)) and 12 – 13 as well as Column 2 lines 13 – 51 (restricting IntraBC horizontally (as shown in the figure) rendering obvious the use of 1D search for available / unavailable blocks), Column 3 lines 28 – 40, Column 5 lines 9 – 11 (restricting to horizontal search), and Column 8 line 49 – Column 9 line 26 (memory arrangement with lines of blocks used); Xu Figures 2 – 4 as well as Paragraphs 69 – 73 (rows with available blocks and excluding those unavailable based on scan / coding order), 146 – 149, 211 – 223 (buffer initialization), 353 – 375 (marking availability in the buffer where in Paragraph 360 one row is used and the coding order of Paragraphs 353 – 359 is used to determine the current row), 509 – 515 (coding order considerations) and 924 – 940 (using the current row to populate memory / cache in coding order)].
Please see claim 23 for the motivation to combine Chuang and Xu.

Regarding claim 25, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of wherein the reference units comprise respective coding tree units (CTUs) and the current block comprises a coding unit (CU) [Chuang Figures 1, 3, and 12 – 13 (in Figure 1 a current CU using IntraBC uses previous CTUs as reference) as well as Column 1 line 25 – Column 2 line 12 (CU predicted from previous CTUs), Column 4 lines 1 – 19, and Column 8 line 20 – Column 9 line 25 (reusing CTUs to predict IntraBC information for a current CU)].
Please see claim 23 for the motivation to combine Chuang and Xu.

Regarding claim 26, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches further comprising a display configured to display decoded video data [Chuang Column 1 lines 39 – 67 (screen contents coded combinable with embodiments of Xu and rendering obvious the use of a screen / display); Xu Figure 17 (see at least reference character 1710) as well as Paragraph 998 – 1000 (embodiments to display video)].
Please see claim 23 for the motivation to combine Chuang and Xu.

Regarding claim 27, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box [Chuang Column 1 lines 39 – 67 and Column 11 lines 14 – 45 
Please see claim 23 for the motivation to combine Chuang and Xu.

Regarding claim 30, Chuang teaches using the current and previous rows to determine reference blocks / units to use for Intra Block Copy prediction.  Xu teaches techniques and considerations for specific numbers of reference blocks to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chuang’s use of reference blocks with signaling the count / number of reference blocks used and which cache rows / lines are use as taught by Xu.  The combination teaches wherein the reference units comprise respective coding tree units (CTUs), wherein the current block comprises a current coding unit (CU) [See claim 25 for citations as the apparatus performing the steps of the claimed program], and wherein the instructions that cause the processor to determine the up to N CTUs comprise instructions that cause the processor to determine the N CTUs as corresponding to up to N most recently coded CTUs preceding the current CU in coding order that are also within a CTU row of the current picture including the current CU and excluding CTUs outside of the CTU row including the current block [See claims 24 and 25 for citations as the apparatus performing the steps of the claimed program].
Please see claim 29 for the motivation to combine Chuang and Xu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Xu, et al. (US Patent #10,462,483 B1 referred to as “Xu 83” throughout) teaches encoding and decoding arrangements to accomplish limited range IntraBC prediction techniques similar to the teachings of Xu.  Hannauksela (US PG PUB 2019/0082184 A1 referred to as “Han” throughout) teaches padding in forming regions for IntraBC.  Li, et al. (US PG PUB 2017/0302958 A1 referred to as “Li” throughout) teaches in Figures 1 and 3 methods for limiting the region for IntraBC search for reference blocks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487